 Case 18-14808         Doc 435      Filed 01/24/20 Entered 01/24/20 17:05:35            Desc Main
                                    Document      Page 1 of 10


                            UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF MASSACHUSETTS
                                    EASTERN DIVISION


 In re:
                                                            Chapter 11
 IDL DEVELOPMENT, INC.,
                                                            Case No: 18-14808-CJP
                          Debtor.


 THIRD INTERIM APPLICATION FOR COMPENSATION AND REIMBURSEMENT
            OF EXPENSES BY GLENLYON MANAGEMENT, INC.

          Glenlyon Management, Inc., of 11 Apex Drive, Suite 300A, Marlborough, Massachusetts

(“Glenlyon”), as financial advisor to the above-captioned debtor and debtor-in-possession in this

jointly-administered bankruptcy proceeding (the “Debtor”) respectfully submits this Second

Interim Application for Compensation (the “Application”) in accordance with 11 U.S.C. §§328,

330, and 331, Federal Rule of Bankruptcy Procedure 2016, and Massachusetts Local Bankruptcy

Rule 2016-1 for the period of September 1, 2019 through November 27, 2019 (the “Application

Period”).

          As financial advisor to the Debtor, Glenlyon has rendered services at its regular rates for

requested compensation for professional fees in the amount of $10,601.19 during the Application

Period and has incurred actual expenses in the amount of $213.54 during the Application Period.

Pursuant to 11 U.S.C. §§328, 330, and 331, Federal Rule of Bankruptcy Procedure 2016, and

Massachusetts Local Bankruptcy Rule 2016-1 Glenlyon requests interim approval and payment

of its fees for services rendered and approval and reimbursement for expenses incurred during the

Application Period. In support of this Application, Glenlyon states as follows:

          1.     Glenlyon routinely provides numerous startup, growth, consolidation, and

turnaround financial services to small and mid-size companies, including (a) financial forecasting



                                                    1
765329
 Case 18-14808       Doc 435      Filed 01/24/20 Entered 01/24/20 17:05:35           Desc Main
                                  Document      Page 2 of 10


and budgeting resources; (b) financial reporting assistance; (c) cash management services;

financing and leasing support; (d) real estate leasing services; (e) human resource administration;

and (f) corporate governance advising.

         2.    Glenlyon has provided such services, among others, to the Debtor since 2015.

Accordingly, Glenlyon is familiar with the Debtor, the Debtor’s business, its creditors, the basis

of its debts, and its day-to-day operations.

         3.    This matter was commenced by the filing of a voluntary petition for relief

pursuant to Chapter 11 of 11 U.S.C. §§101, et seq. on December 29, 2018.

         4.    Glenlyon was retained as financial advisor in this matter on March 12, 2019

[docket no. 103] (the “Retention Order”). A copy of the Retention Order is attached to this

application as Exhibit A.

         5.    During the Application Period and consistent with the terms of its retention,

Glenlyon has performed various services as the Debtor’s financial advisor including, without

limitation, the following:

               a.      Responding to inquiries from vendors, creditors and interest holders;

               b.      Assisting the Debtor with compliance with United States Trustee
                       guidelines and operating procedures;

               c.      Opening, managing, and monitoring the Debtor’s debtor-in-possession
                       account;

               d.      Maintaining insurance;

               e.      Monitoring and managing employee and payroll issues;

               f.      Attending and assisting the Debtor in connection with its meeting of
                       creditors at the Office of the United States Trustee;

               g.      Assisting the Debtor in the preparation of monthly operating reports and
                       other reports and documents required by the United States Trustee;




                                                 2
765329
 Case 18-14808         Doc 435    Filed 01/24/20 Entered 01/24/20 17:05:35            Desc Main
                                  Document      Page 3 of 10


               h.       Providing the Debtor and the United States Trustee with requested
                        financial records and other documents as required;

               i.       Responding to inquiries and providing records to the court-appointed
                        examiner in this matter;

               j.       Managing and monitoring the Debtor’s cash flow;

               k.       Reviewing issues respecting the proposed employment of professionals by
                        the Debtor;

               l.       Reviewing and commenting on pleadings in the Chapter 11 case including,
                        without limitation, pleadings by and in response to the various motions and
                        requests of Continuum Energy Technologies, LLC;

               m.       Attending hearings as requested and required; and

               n.       Providing such other services as were necessary to support the Debtor
                        during its Chapter 11 case.

Invoices including detailed descriptions of the services provided by Glenlyon during the

Application Period are collectively attached to this application as Exhibit B. Expense detail is

noted on each invoice during the period in which such expense was incurred.

         6.    George Jensen is the founder, principal, and only full-time employee at Glenlyon,

and performed all of the services rendered by Glenlyon during the Application Period. A

summary of hours expended by Glenlyon rendering services during the Application Period is

attached to this application as Exhibit C. All requested compensation is at Mr. Jensen’s usual

hourly rate of $195.

         7.    Glenlyon’s services have assisted the Debtor in managing its affairs and

complying with its obligations as a debtor-in-possession. Glenlyon submits that the requested

fees and expenses are reasonable and appropriate under the circumstances of this case, in view of

the requirements of the United States Bankruptcy Code and the services rendered to date.

         8.    Any compensation and reimbursement of expenses paid pursuant to this

application will not be share, divided, or pooled directly with any person or firm.



                                                 3
765329
  Case 18-14808          Doc 435    Filed 01/24/20 Entered 01/24/20 17:05:35          Desc Main
                                    Document      Page 4 of 10

         WHEREFORE, based upon the foregoing, Glenlyon respectfully requests血at the Court


enter an Order:

                  1.   Approving, On an血erim basis, fees in the sun of $10,601. 19 and
                          reimbursement ofexpenses in the sun of $2 1 3.54 for services rendered
                          and expenses incurred during the Application Period by Glenlyon;

               2.      Au血orizing payment from the estate to Glenlyon of approved interim fees

                          and approved interim expenses; and


               3.      Granting such o瓜er rehef as is just and proper.




                                               GlenIyon Management,血c.
                                                1 1 Apex Drive, Suite 300A
                                               Marlborough, Mas§achusetts O 1 752
                                               Phone: 781̲789̲7172
Dated: November 27, 2019




                                                  4
765329
    Case 18-14808      Doc 435Exhibit
                                FiledB01/24/20 Entered 01/24/20 17:05:35      Desc Main
                                 Document     Page 5 of 10                     Page 1 of 5

IDL Development, Inc.

Glenlyon Management, Inc.

Unpaid Invoices (copies attached)
                                                                               See Page #
  Inv #     Inv Date      Service Period       Fees      Exps       Total      for Invoice

I‐20162988 9/30/2019 September 1‐30, 2019    $6,678.75     $0.00 $6,678.75          2
I‐20162989 10/31/2019 October 1‐31, 2019       $803.40     $0.00    $803.40         4
I‐20162992 11/27/2019 November 1‐27, 2019    $3,119.04   $213.54 $3,332.58          5
                                            $10,601.19   $213.54 $10,814.73
  Case 18-14808         Doc 435         Filed 01/24/20 Entered 01/24/20 17:05:35                              Desc Main
                                        Document      Page 6 of 10                                             Page 2 of 5

Glenlyon Management, Inc.
11 Apex Drive, Suite 300A                        INVOICE
Marlborough MA 01752




IDL Development LLC                                                  Invoice #:                                  I-20162988
Attn: Accounting Dept.
                                                                     Date:                              September 30, 2019
300 Myles Standish Boulevard, Suite 102R
Taunton MA 02780                                                     Balance Due (USD):                            $6,678.75




    Task                             Time Entry Notes                              Rate ($)        Hours       Line Total ($)
 Time        [IDL 09/05/19] Work w K Glantz re transition of vendors.                     195.00       0.14           27.30
 Time        [IDL 09/06/19] Work on MORs, trip to IDL to locate & move out                195.00       7.27        1,417.65
             historical files to storage. Call w P Deninger re Ann White,
             Bankruptcy Examiner, & her need to discuss 78 Black LLC with
             him.
 Time        [IDL 09/07/19] Review all bank records, pull info requested by               195.00       5.14        1,002.30
             Anne White, Bankruptcy Examiner, scan & send copies via secure
             file upload to A White.
 Time        [IDL 09/08/19] Finalize files, and draft email to A White re same            195.00       0.6          117.00
             with ShareFile instructions for download.
 Time        [IDL 09/08/19] move boxes from car to storage                                195.00       0.33           64.35
 Time        [IDL 09/11/19] Call from Ann White, Examiner, discussed Crotty               195.00       0.2            39.00
             loan, 3/18 Settlement, ELC, and Nagel comp.
 Time        [IDL 09/11/19] Call from Anne White, Bankruptcy Examiner. Pull/              195.00       3.13         610.35
             prepare information requested by Ann White, Examine, provides
             responses & files via secure file download link.
 Time        [IDL 09/12/19] Respond to several IDL investors re no K-1's but              195.00       2.31         450.45
             provide estimate of their losses
 Time        [IDL 09/13/19] Respond to several investors re 2018 losses on                195.00       3.57         696.15
             investment.
 Time        [IDL 09/17/19] Call w Chris Condon from MK, related followup.                195.00       0.35           68.25
 Time        [IDL 09/22/19] Ann White, Bankruptcy Court Examiner, requested               195.00       1.37         267.15
             copies of certain 78 Black, LLC bank stmts. Pulled those from
             storage, made scan copies & sent them to her.
 Time        [IDL 09/24/19] Respond to K-1 tax questions from IDL pref stock              195.00       1.37         267.15
             holders, provide backup re losses.
 Time        [IDL 09/25/19] Obtain copies of Dockets #95 & 101 and provide                195.00       0.4            78.00
             with answers to question from Bankruptcy Examiner, Anne White.
 Time        [IDL 09/25/19] MOR work                                                      195.00       5.61        1,093.95
 Time        [IDL 09/27/19] Review docs & questions from Anne White,                      195.00       1.42         276.90
             Examiner, and respond to her.
 Time        [IDL 09/30/19] Respond to three investors emails re tax info and             195.00       1.04         202.80
             losses.


                                                                                           Subtotal:               6,678.75
                                                                                              Total:               6,678.75
                                                                                     Amount Paid:                      0.00
Case 18-14808   Doc 435   Filed 01/24/20 Entered 01/24/20 17:05:35                  Desc Main
                          Document      Page 7 of 10                                 Page 3 of 5




                                                               Balance Due (USD):      $6,678.75

                      ** Invoices are Due and Payable on Receipt **
  Case 18-14808         Doc 435          Filed 01/24/20 Entered 01/24/20 17:05:35                              Desc Main
                                         Document      Page 8 of 10                                              Page 4 of 5

Glenlyon Management, Inc.
11 Apex Drive, Suite 300A                        INVOICE
Marlborough MA 01752




IDL Development LLC                                                   Invoice #:                                    I-20162989
Attn: Accounting Dept.
                                                                      Date:                                    October 31, 2019
300 Myles Standish Boulevard, Suite 102R
Taunton MA 02780                                                      Balance Due (USD):                               $803.40




    Task                             Time Entry Notes                                 Rate ($)         Hours      Line Total ($)
 Time        [IDL 10/03/19] Call w C Condon.                                               195.00       0.25             48.75
 Time        [IDL 10/07/19] Respond to CPA for two investors with tax loss info            195.00       0.59           115.05
             re their investments.
 Time        [IDL 10/08/19] Respond to E Huthison, CPA request re tax loss                 195.00       0.72           140.40
             info for 2 investors.
 Time        [IDL 10/09/19] Respond to A White question re employment                      195.00       0.05              9.75
             agreements.
 Time        [IDL 10/11/19] Call w S Wagenberg, Exec Assts for A Coviello, an              195.00       0.69           134.55
             investor. Prepare and send tax info in lieu of K-1 for tax purposes.
 Time        [IDL 10/11/19] Call w C Condon                                                195.00        0.1             19.50
 Time        [IDL 10/15/19] Call w C Condon, Murphy King, re US Trustee                    195.00       0.68           132.60
             objections, Chapt 11 Trustee, alternatives, AP, etc.
 Time        [IDL 10/28/19] Respond to C Condon question.                                  195.00        0.1             19.50
 Time        [IDL 10/31/19] Prepare check run based on discussion w C                      195.00       0.94           183.30
             Condon, respond to ADP email.


                                                                                                 Subtotal:             803.40
                                                                                                    Total:             803.40
                                                                                           Amount Paid:                   0.00

                                                                                    Balance Due (USD):                $803.40

                                    ** Invoices are Due and Payable on Receipt **
  Case 18-14808         Doc 435        Filed 01/24/20 Entered 01/24/20 17:05:35                                Desc Main
                                       Document      Page 9 of 10                                               Page 5 of 5

Glenlyon Management, Inc.
11 Apex Drive, Suite 300A                       INVOICE
Marlborough MA 01752




IDL Development LLC                                                Invoice #:                                     I-20162992
Attn: Accounting Dept.
                                                                   Date:                                 November 27, 2019
300 Myles Standish Boulevard, Suite 102R
Taunton MA 02780                                                   Balance Due (USD):                               $3,119.04




    Task                            Time Entry Notes                                Rate ($)        Hours       Line Total ($)
 Time        [IDL 11/11/19] Work on August amended MOR report, and                       195.00         4.28         834.60
             September MOR.
 Time        [IDL 11/12/19] Work on September and October MOR reports,                   195.00         5.88        1,146.60
             other accounting work, etc.
 Time        [IDL 11/13/19] Finalize amended August, and Sept and Oct MOR                195.00         3.43         668.85
             reports, send to C Condon with comments.
 Time        [IDL 11/20/19] Round trip travel to TD Bank in Westboro to                  195.00         1.31         255.45
             process $308K wire at branch to Metropolitan Bank as per
             instructions from D Madoff, Chapt 11 trustee. Send email to M
             Alston re wire, with TD online report showing bank balance & rec
             showing wire fee, checks still to clear, and the wire amount.


    Item                               Description                                Unit Cost ($)    Quantity       Price ($)
 Expense     [IDL 11/06/19] SAS - SOFTWARE AS A SERVICE, RIGHT                           213.54          1           213.54
             NETWORKS: QBs Acct SW - Sept, Oct, Nov 2019 @$71.18/
             month


                                                                                          Subtotal:                 3,119.04
                                                                                               Total:               3,119.04
                                                                                      Amount Paid:                      0.00

                                                                                Balance Due (USD):                $3,119.04

                                   ** Invoices are Due and Payable on Receipt **
    Case 18-14808      Doc 435    Filed 01/24/20 Entered 01/24/20 17:05:35        Desc Main
                                  Document      Page 10 of 10

IDL Development, Inc.

Glenlyon Management, Inc.

Unpaid Invoices (copies attached)

  Inv #     Inv Date      Service Period    Total Hours    Rate       Fees      Exps      Total

I‐20162988 9/30/2019 September 1‐30, 2019     34.25       $195.00   $6,678.75    $0.00 $6,678.75
I‐20162989 10/31/2019 October 1‐31, 2019      4.12        $195.00    $803.40     $0.00    $803.40
I‐20162992 11/27/2019 November 1‐27, 2019     16.00       $195.00   $3,119.04 $213.54 $3,332.58
                                                                    $10,601.19 $213.54 $10,814.73
